Citation Nr: 9906402	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  94-32 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for chronic fatigue 
syndrome.  

3.  Entitlement to service connection for the residuals of a 
right ankle sprain.  

4.  Entitlement to service connection for numbness and 
weakness of the left side.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and wife

ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
November 1970 to January 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The veteran appealed the 
decision.  

The veteran's original claims included service connection for 
left ankle sprain (later clarified by the veteran at his June 
1993 RO hearing, to be for the right, not left, ankle); 
service connection for headaches, which was granted in 
December 1993; and a claim for nonservice-connected 
disability pension benefits, which was granted in January 
1994.  Hence, those issues are not before the Board.  
However, the veteran pursued his appeal for service 
connection for hypertension, chronic fatigue syndrome, 
residuals of a right ankle sprain, and left-sided numbness 
and weakness.  

The case previously came before the Board, and in March 1997, 
a decision was issued.  In July 1997, the veteran filed a 
motion for reconsideration of the Board's March 1997 
decision.  In his motion, the veteran indicted that, rather 
than being afforded a personal hearing before a Member of the 
Board as he had requested, he had had his hearing at the RO 
before a local hearing officer.  He also noted in his motion 
that he had desired to present additional evidence at his 
requested hearing.  

In August 1997, the Board vacated its March 1997 decision so 
that a de novo decision could be entered.  The Board also 
remanded the case to the RO so that the veteran could be 
scheduled for a personal hearing that was to take place at 
the RO before a Member of the Board.  In October 1997, the 
veteran and his wife testified at the scheduled hearing 
before a Member of the Board.  At the hearing, the submitted 
additional evidence, along with a signed waiver of first 
consideration of that evidence by the RO.  See 38 C.F.R. 
§ 20.1304 (1998).  

Unfortunately, the Board no longer employs the Member of the 
Board who conducted the October 1997 hearing at the RO.  The 
law requires that the Board Member who conducts a hearing on 
an appeal must participate in any decision made on that 
appeal.  In February 1999, the Board wrote the veteran and 
informed him that, under the circumstances, he had the right 
to another hearing by a Member of the Board and to clarify 
whether he wanted to attend another hearing.  In mid-February 
1999, the veteran responded that he wanted another hearing 
before a Member of the Board and that he wished to have that 
hearing held at the RO.  

Therefore, in order to afford the veteran every procedural 
opportunity to present evidence and argument in support of 
his appeal, this case must be remanded to the RO so that a 
personal hearing may be scheduled at a time when a Member of 
the Board will be at the RO.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

The RO should schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO at the earliest available 
opportunity.  Unless the veteran 
indicates, preferably, in a signed 
writing, that he no longer desires a 
Board hearing, the hearing should be 
conducted and the claims file returned to 
the Board in accordance with current 
applicable procedures.  

The purpose of this REMAND is to satisfy the veteran's due 
process rights before the Board proceeds with a decision in 
this case, and it is not the Board's intent to imply whether 
the benefits requested should be granted or denied.  The 
veteran need take no action until otherwise notified, by the 
may furnish additional evidence and/or argument while the 
case is in remand status.  See Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 2 -


